        Case 1:18-cv-08783-NRB Document 111 Filed 03/06/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
MICHAEL RAPAPORT and MICHAEL
DAVID PRODUCTIONS, INC.,

                   Plaintiffs,

       -against-                                       Case No. l:18-CV-08783

BARSTOOL SPORTS, INC., ADAM SMITH,
KEVIN CLANCY, ERIC NATHAN and                          DECLARATION OF JACOB VEGA
DAVID PORTNOY,

                   Defendants.


-------------------------------------- X
                                       X
BARSTOOL SPORTS, INC.,

                   Counterclaimant,

       -against-

MICHAEL RAPAPORT and MICHAEL
DAVID PRODUCTIONS, INC,

                   Cross-Defendants.


-------------------------------------- X


                                  DECLARATION OF JACOB VEGA

       I, Jacob Vega declare as follows:

1.     I am an associlate in the law firm of King & Ballow and counsel for Plaintiffs, Michael

Rapaport and Michael David Productions, Inc. ("Plaintiffs"), in the above-captioned matter. I

submit this declaration in support of Plaintiffs' Mottion for Summary Judgment. The information

contained in this Declaration is based upon my personal knowledge. If called as a witness in this

action, I could and would testify to the contents of this declaration.


                                                  1
       Case 1:18-cv-08783-NRB Document 111 Filed 03/06/20 Page 2 of 10



2.    I personally recorded each of the copies of videos appearing below as attachments.

3.    Attached hereto as Attachment 1 is a true and accurate copy of the article I downloaded

on August 30, 2019 bearing Bates numbers RAP022397-RAP022404.

4.    Attached hereto as Attachment 2 is a true and accurate copy of the article I downloaded

on August 30, 2019 bearing Bates numbers RAP022468-RAP022476.

5.    Attached hereto as Attachment 3 is a true and accurate copy of the article I downloaded

on August 30, 2019 bearing Bates numbers RAP022491-RAP022499.

6.    Attached hereto as Attachment 4 is a true and accurate copy of the article I downloaded

on August 30, 2019 bearing Bates numbers RAP022515-RAP022529.

7.    Attached hereto as Attachment 5 is a true and accurate copy of the article I downloaded

on August 30, 2019 bearing Bates numbers RAP022530-RAP022540.

8.    Attached hereto as Attachment 6 is a true and accurate copy of the Tweet I downloaded

on August 30, 2019 bearing Bates number RAP022636.

9.    Attached hereto as Attachment 7 is a true and accurate copy of the Tweet I downloaded

dated February 18, 2018 bearing Bates number RAP022637.

10.   Attached hereto as Attachment 8 is a true and accurate copy of the article I downloaded

on August 30, 2019 bearing Bates numbers RAP022762-RAP022770.

11.   Attached hereto as Attachment 9 is a true and accurate copy of the article I downloaded

on August 30, 2019 bearing Bates numbers RAP22771-RAP022777.

12.   Attached hereto as Attachment 10 is a true and accurate copy of the article I downloaded

on August 30, 2019 bearing Bates numbers RAP022788-RAP022809.

13.   Attached hereto as Attachment 11 is a true and accurate copy of the Tweet I downloaded

on August 30, 2019 bearing Bates number RAP022834.



                                              2
       Case 1:18-cv-08783-NRB Document 111 Filed 03/06/20 Page 3 of 10



14.   Attached hereto as Attachment 12 is a true and accurate copy of the article I downloaded

on August 30, 2019 bearing Bates numbers RAP022886-RAP022902.

15.   Attached hereto as Attachment 13 is a true and accurate copy of the article I downloaded

on August 30, 2019 bearing Bates numbers RAP022909-RAP022920.

16.   Attached hereto as Attachment 14 is a true and accurate copy of the article I downloaded

on August 30, 2019 bearing Bates numbers RAP022973-RAP022981.

17.   Attached hereto as Attachment 15 is a true and accurate copy of the article I downloaded

on August 30, 2019 bearing Bates numbers RAP023053-RAP023065.

18.   Attached hereto as Attachment 16 is a true and accurate copy of the article I downloaded

on August 30, 2019 bearing Bates numbers RAP023072-RAP023079.

19.   Attached hereto as Attachment 17 is a true and accurate copy of the article I downloaded

on August 30, 2019 bearing Bates numbers RAP023167-RAP023 l 73.

20.   Attached hereto as Attachment 18 is a true and accurate copy of the article I downloaded

on August 30, 2019 bearing Bates numbers RAP023187-RAP023204.

21.   Attached hereto as Attachment 19 is a true and accurate copy of the article I downloaded

on August 30, 2019 bearing Bates numbers RAP023489-RAP023494.

22.   Attached hereto as Attachment 20 is a true and accurate copy of the article I downloaded

on September 6, 2019 bearing Bates numbers RAP023557-RAP023562.

23.   Attached hereto as Attachment 21 is a true and accurate copy of the article I downloaded

on September 6, 2019 bearing Bates numbers RAP023627-RAP023648.

24.   Attached hereto as Attachment 22 is a true and accurate copy of the article I downloaded

on September 6, 2019 bearing Bates numbers RAP023649-RAP023654.




                                              3
       Case 1:18-cv-08783-NRB Document 111 Filed 03/06/20 Page 4 of 10



25.   Attached hereto as Attachment 23 is a true and accurate copy of the article I downloaded

on September 6, 2019 bearing Bates numbers RAP023655-RAP023664.

26.   Attached hereto as Attachment 24 is a true and accurate copy of the article I downloaded

on September 10, 2019 bearing Bates numbers RAP023680-RAP023684.

27.   Attached hereto as Attachment 25 is a true and accurate copy of the article I downloaded

on May 14, 2018 bearing Bates numbers lRAP023682-RAP023687.

28.   Attached hereto as Attachment 26 is a true and accurate copy of the article I downloaded

on September 12, 2019 bearing Bates numbers RAP23699-RAP023705.

29.   Attached hereto as Attachment 2'7 is a true and accurate copy of the Tweet I downloaded

dated February 14, 2018 bearing Bates number RAP023706.

30.   Attached hereto as Attachment 28 is a true and accurate copy of the Tweet I downloaded

dated February 18, 2018 bearing Bates number RAP023707.

31.   Attached hereto as Attachment 29 is a true and accurate copy of the Tweet I downloaded

dated November 19, 2017 bearing Bates number RAP023708.

32.   Attached hereto as Attachment 30 is a true and accurate copy of the Tweet I downloaded

dated November 22, 2017 bearing Bates number RAP023709.

33.    Attached hereto as Attachment 31 is a true and accurate copy of the Tweet I downloaded

dated February 14, 2018 bearing Bates rnumber RAP023710.

34.    Attached hereto as Attachment 32 is a true and accurate copy of the article I downloaded

on September 12 2019 bearing Bates n111nber RAP023711-RAP023713.

35.    Attached hereto as Attachment 33 is a true and accurate copy of the Tweet I downloaded

dated February 25, 2018 bearing Bates nuimbers RAP023717.




                                              4
       Case 1:18-cv-08783-NRB Document 111 Filed 03/06/20 Page 5 of 10



36.   Attached hereto as Attachment 34 is a true and accurate copy of the article I downloaded

on September 12 2019 bearing Bates number RAP023718-RAP023729.

37.   Attached hereto as Attachment 35 is a true and accurate copy of the article I downloaded

on May 14, 2018 bearing Bates number RAP023732-RAP023742.

38.   Attached hereto as Attachment 36 is a true and accurate copy of the Tweet I downloaded

dated February 18, 2018 bearing Bates number RAP023743.

39.   Attached hereto as Attachment 37 is a true and accurate copy of the article I downloaded

on September 13 2019 bearing Bates number RAP023747-RAP023756.

40.   Attached hereto as Attachment 38 is a true and accurate copy of the article I downloaded

on September 12 2019 bearing Bates number RAP023987-RAP023991.

41.   Attached hereto as Attachment 39 is a true and accurate copy of the article I downloaded

on February 25, 2020 bearing Bates number RAP023992-RAP023995.

42.   Attached hereto as Attachment 40 is a true and accurate copy of the article I downloaded

on February 29, 2020 bearing Bates number RAP024001-RAP024006.

43.    Attached hereto as Attachment 41 is a true and accurate copy of the Tweet I downloaded

on February 29, 2020 bearing Bates number RAP24007-RAP024010.

44.    Attached hereto as Attachment 42 is a true and accurate copy of the Tweet I downloaded

on February 29, 2020 bearing Bates number RAP2401 l-RAP024018.

45.    Attached hereto Attachment 43 is a true and accurate copy of the Tweet I downloaded on

February 29, 2020 bearing Bates number RAP24019-RAP024022.

46.    Submitted separately to the Court as Attachment 44 is a true and accurate recording of the

Dave Portnoy Show, titled "Best of Week 60 - You&#39're Fired" Bates numbered as

RAP023503.



                                               5
       Case 1:18-cv-08783-NRB Document 111 Filed 03/06/20 Page 6 of 10



47.   Submitted separately to the Court as Attachment 45 is a true and accurate recording of the

video titled "Professor Nate Breaks Down the Michael Rapaport Saga" Bates numbered as

RAP023504.

48.    Submitted separately to the Court as Attachment 46, is a true and accurate recording of the

video titled "Stool Scenes Episode 52 - IAMCRAPAPORT STEREO FRAUDCAST" Bates

numbered as RAP023506.

49.    Submitted separately to the Court as Attachment 47 is a true and accurate recording of the

video titled "Diss Week: Michael Rapaport Edition ... "Fire Rap" by Rone Featuring All of

Barstool Sports" Bates numbered as RAP023509.

50.    Submitted separately to the Court as Attachment 48 is a true and accurate recording of the

video titled "It's Time To Put Up Or Shut Up Rapaport" Bates numbered as RAP023510.

51.    Submitted separately to the Court as Attachment 49 is a true and accurate recording of the

video titled "Fortnite Squad Up Session As Well As A Live AMA On Barstool Smitty's Current

Lawsuit With D-List Actor" Bates numbered as RAP023512.

52.    Submitted separately to the Court as Attachment 50 is a true and accurate recording of the

video titled "Fortnite Squad Up Session As Well As A Live AMA On Barstool Smitty's Current

Lawsuit With D-List Actor (PART III - THIS DAMN INTERNET)" Bates numbered as

RAP023513.

53.    Submitted separately to the Court as Attachment 51 is a true and accurate recording of the

video titled "Stool Scenes 32 (Part 1)" Bates numbered as RAP023515.

54.    Submitted separately to the Court as Attachment 52 is a true and accurate recording of the

video titled "Barstool Shorts: Fired Up" Bates numbered as RAP023516.




                                                6
        Case 1:18-cv-08783-NRB Document 111 Filed 03/06/20 Page 7 of 10



55.    Submitted separately to the Court as Attachment 53 is a true and accurate recording of the

video titled "Stool Scenes 30 (Part 1)" Bates numbered as RAP023517.

56.    Submitted separately to the Court as Attachment 54 is a true and accurate recording of the

video titled "Emergency Press Conference - I Hate Moron Stoolies" Bates numbered as

RAP023614.

57.    Submitted separately to the Court as Attachment 55 is a true and accurate recording of the

video titled "Emergency Press Conference - @MichaelRapaport is Fired" Bates numbered as

RAP023673.

58.    Submitted separately to the Court as Attachment 56 is a true and accurate recording of the

video titled "BREAKlNG: That lying fraud hack Michael Rapaport is FIRED from Barstool

Sports." Bates numbered as RAP023715.

59.    Submitted separately to the Court as Attachment 57 is a true and accurate recording of the

video titled "Everything I Don't Like is Racist and Sexist: The Talib Kweli Twitter Fight." Bates

numbered as RAP023996.

60.    Submitted separately to the Court as Attachment 58 is a true and accurate recording of the

video titled "Barstool Sports CEO Erika Nardini: How I beat out 74 men to land my dream job,

and lost a ton of friends in the process" Bates numbered as RAP023997.

61.    Submitted separately to the Court as Attachment 59 is a true and accurate recording of the

video featuring David Portnoy in appearing an article titled "Sociopathic Barstool Founder Dave

Portnoy Giddy About 'Suffocating' ESPN Host Sam Ponder In 'Online War'" Bates numbered as

RAP023998.




                                                7
         Case 1:18-cv-08783-NRB Document 111 Filed 03/06/20 Page 8 of 10



62.      Submitted separately to the Court as Attachment 60 is a true and accurate recording of the

video titled "Barstool Sports Dave Portnoy Thrown Out of Super Bowl During Halftime" Bates

numbered as RAP023999.

63.      Submitted separately to the Court as Attachment 61 is a true and accurate recording of the

video titled "David Portnoy takes down Tom Brady's child's pictures after HOWARD STERN

told him it was WRONG" Bates numbered as RAP024000.

64.      Submitted separately to the Court as Attachment 62 is a true and accurate recording of the

video titled "Jeffrey Hancock" which was marked as Exhibit 555 during the deposition of

Defendant's designated expert Jeffrey Hancock.

65.      Attached hereto as Attachment 63 is a true and accurate copy of the List of Defamatory

Statements.

66.      Attached hereto as Attachment 64 is a true and accurate copy of the October 15, 2019

Email.

67.      Submitted separately to the Court as Attachment 65 is a true and accurate recording of the

video titled "Dave Portnoy on Barstool Breakfast: Biting the Hand that Feeds You" Bates

numbered as RAP023502.

68.      Submitted separately to the Court as Attachment 66 is a true and accurate recording of the

video titled "Barstool Rundown-February 19, 2018" Bates numbered as RAP023508.

69.      Submitted separately to the Court as Attachment 67 is a true and accurate recording of the

video titled "Barstool Sports Full Segment" Bates numbered as RAP023514.

70.      Submitted separately to the Court as Attachment 68 is a true and accurate recording of the

video titled "Stool Scenes Episode 36 (Part 2)" Bates numbered as RAP023507.




                                                  8
        Case 1:18-cv-08783-NRB Document 111 Filed 03/06/20 Page 9 of 10



71.    Attached hereto as Attachment 69 is a true and accurate copy of the Tweet I downloaded

on February 29, 2020 bearing Bates number RAP023665- RAP023667.

72.    Attached hereto as Attachment 70 is a true and accurate copy of an article I downloaded

bearing Bates number RAP023066.

73.    Submitted separately to the Court as Attachment 71 is a true and accurate recording of the

video titled "Stool Scenes Episode 36 (Part 2)" Bates numbered as RAP023518.

74.    Attached hereto as Attachment 72 is a true and accurate copy of the article titled, "Michael

Rapaport Details 'Coordinated' Assault by Barstool Sports After His Firing, available at

https ://www.hollywoodrepo1ier.com/thr-esq/rnichael-rapaport-details-coordinated-assault-by-

barstoo l-sports-his-firing-1282293.

75.    Submitted separately to the Court as Attachment 73 is a true and accurate recording of the

video titled "Emergency Press Conference -@MichaelRapaport is Fired" Bates numbered as

RAP023673"




                                                 9
       Case 1:18-cv-08783-NRB Document 111 Filed 03/06/20 Page 10 of 10



       I declare under the penalties of perjury under 28 U.S.C. § 1746 that the foregoing is true

and correct.

Dated: March 6, 2020




                                                                   By: ~z_..,,~a.
                                                                   Jacob Vega
                                                                   King & Ballow
                                                                   315 Union Street, Suite 1100
                                                                   Nashville, Tennessee 37201
                                                                   (615)726-5432
                                                                   jvega@kingballow.com




                                               10
